  4:14-cr-03092-JMG-CRZ Doc # 102 Filed: 07/29/21 Page 1 of 1 - Page ID # 236




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                  4:14CR3092

       vs.
                                                               RELEASE ORDER
JASON MICHAEL LEATHERWOOD,

                       Defendant.



       The defendant is released subject to the following:

       1)        The defendant shall appear at his revocation hearing scheduled for October
                 22, 2021 at        1:30 p.m.   before the Honorable John M. Gerrard, in
                 Courtroom 1, United States Courthouse and Federal Building, 100
                 Centennial Mall North, Lincoln, Nebraska.


       2)        The defendant shall comply with all terms and conditions of supervised
                 release which were imposed at sentencing.



July 29, 2021.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
